Case 21-52227-sms   Doc 9   Filed 04/15/21 Entered 04/15/21 14:06:45   Desc Main
                            Document      Page 1 of 9
Case 21-52227-sms   Doc 9   Filed 04/15/21 Entered 04/15/21 14:06:45   Desc Main
                            Document      Page 2 of 9
Case 21-52227-sms   Doc 9   Filed 04/15/21 Entered 04/15/21 14:06:45   Desc Main
                            Document      Page 3 of 9
Case 21-52227-sms   Doc 9   Filed 04/15/21 Entered 04/15/21 14:06:45   Desc Main
                            Document      Page 4 of 9
Case 21-52227-sms   Doc 9   Filed 04/15/21 Entered 04/15/21 14:06:45   Desc Main
                            Document      Page 5 of 9
Case 21-52227-sms   Doc 9   Filed 04/15/21 Entered 04/15/21 14:06:45   Desc Main
                            Document      Page 6 of 9
Case 21-52227-sms   Doc 9   Filed 04/15/21 Entered 04/15/21 14:06:45   Desc Main
                            Document      Page 7 of 9
Case 21-52227-sms   Doc 9   Filed 04/15/21 Entered 04/15/21 14:06:45   Desc Main
                            Document      Page 8 of 9
Case 21-52227-sms   Doc 9   Filed 04/15/21 Entered 04/15/21 14:06:45   Desc Main
                            Document      Page 9 of 9
